369 U.S. 152
82 S. Ct. 686
7 L. Ed. 2d 782
James HARVEYv.W. Frank SMYTH, Jr., Superintendent, Virginia  State Penitentiary.
No. 7, Misc.
Supreme Court of the United States
March 19, 1962

James Harvey, pro se.
Reno S. Harp III, Asst. Atty. Gen. of Virginia, for respondent.
On petition for writ of certiorari to the Supreme Court of Appeals of Virginia.
PER CURIAM.


1
The motion to substitute W. K. Cunningham, Jr., in the place of W. Frank Smyth, Jr., as the party respondent is granted. The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are also granted. The judgment is reversed. Chewning v. Cunningham, 368 U.S. 443, 82 S. Ct. 498.


2
Mr. Justice WHITTAKER took no part in the consideration or decision of this case.